 

--------------------------------------------------------------------------------

 
EXECUTION VERSION



 


 
AMENDMENT NO. 2 TO CREDIT AGREEMENT
AND JOINDER AGREEMENT
 
This Amendment No. 2 to Credit Agreement and Joinder Agreement (this
“Amendment”) dated as of July 17, 2008, is made by and among CARMAX AUTO
SUPERSTORES, INC., a Virginia corporation (the “Revolving Borrower”), the
Subsidiaries of the Company (other than the Revolving Borrower) listed as
“Borrowers” on the signature pages hereto (each a “Designated Borrower” and,
together with the Revolving Borrower, the “Borrowers” and, each a “Borrower”),
CARMAX, INC., a Virginia corporation (the “Company”), the Subsidiaries of the
Company listed as “Subsidiary Guarantors” on the signature pages hereto (each a
“Subsidiary Guarantor” and collectively, the “Subsidiary Guarantors”), BANK OF
AMERICA, N.A., a national banking association organized and existing under the
laws of the United States (“Bank of America”), in its capacity as administrative
agent for the Lenders (as defined in the Credit Agreement described below) (in
such capacity, the “Administrative Agent”), each of the existing Lenders under
such Credit Agreement (collectively, the “Existing Lenders”), and each of the
Persons becoming Lenders by the execution of this Amendment (the “Joining
Lenders”).
 
W I T N E S S E T H:
 
WHEREAS, the Borrowers, the Company, the Administrative Agent, Bank of America,
as Swing Line Lender, New Vehicle Swing Line Lender and L/C Issuer, and the
Existing Lenders have entered into that certain Credit Agreement dated as of
August 24, 2005, as amended by Amendment No. 1 to Credit Agreement and Joinder
Agreement dated as of December 8, 2006 (the “Credit Agreement”; capitalized
terms used in this Amendment not otherwise defined herein shall have the
respective meanings given thereto in the Credit Agreement), pursuant to which
the Existing Lenders have made available to the Borrowers a revolving credit
facility with letter of credit and swing line subfacilities; and
 
WHEREAS, the Subsidiary Guarantors and the Administrative Agent have entered
into that certain Subsidiary Guaranty Agreement dated as of August 24, 2005
pursuant to which the Subsidiary Guarantors have guaranteed the payment and
performance of the obligations of the Borrowers under the Credit Agreement and
the other Loan Documents; and
 
WHEREAS, the Company and the Administrative Agent have entered into that certain
Company Guaranty Agreement dated as of August 24, 2005 pursuant to which the
Company has guaranteed the payment and performance of the obligations of the
Borrowers under the Credit Agreement and the other Loan Documents; and
 
WHEREAS, the Company and the Borrowers have advised the Administrative Agent and
the Existing Lenders that they desire to amend certain provisions of the Credit
Agreement to,
 

 
 

--------------------------------------------------------------------------------

 

among other things, (i) amend the definition of the Applicable Rate, (ii) amend
the timing for payments of Swing Line Loans and New Vehicle Swing Line Loans,
and (iii) increase the Aggregate Commitments from $500,000,000 to $700,000,000
(such increase to be allocated among the Joining Lenders and certain of the
Existing Lenders), in each case as more particularly set forth below, and the
Administrative Agent, the Existing Lenders and the Joining Lenders are willing
to effect such amendments on the terms and conditions contained in this
Amendment;
 
NOW, THEREFORE, in consideration of the premises and further valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:
 
1. Amendments to Credit Agreement.  Subject to the terms and conditions set
forth herein, the Credit Agreement is hereby amended as follows:
 
(a)  
The existing definition of “Applicable Rate” in Section 1.01 is deleted in its
entirety and the following is inserted in lieu thereof:

 
“Applicable Rate” means a per annum rate equal to:
 
(a)            with respect to Base Rate Loans, 0.00%;
 
(b)            with respect to Eurodollar Rate Loans, 1.25%;
 
(c)            with respect to Letter of Credit Fees, 1.25%; and
 
(d)           with respect to the Commitment Fee, 0.20%.
 
(b)  
Sections 2.08(b) and 2.08(c) of the Credit Agreement are amended, so that, as
amended, such sections shall read as follows

 
(b)            The Revolving Borrower shall repay each Swing Line Loan (i) on at
least one Business Day of each month (other than Swing Line Loans advanced on
such day), (ii) at any time on demand by the Swing Line Lender and (iii) on the
Maturity Date.
 
(c)           The Borrowers (jointly and severally) shall repay each New Vehicle
Swing Line Loan (i) on at least one Business Day of each month (other than New
Vehicle Swing Line Loans advanced on such day), (ii) at any time on demand by
the New Vehicle Swing Line Lender and (iii) on the Maturity Date.
 
(c)  
The existing Schedule 2.01 is deleted it in its entirety and Schedule 2.01
attached hereto is inserted in lieu thereof.

 

 
2

--------------------------------------------------------------------------------

 



2. Joinder of the Joining Lenders; Funding of Loans with Incremental
Commitments.
 
(a) By its execution of this Amendment, each Joining Lender hereby confirms and
agrees that, on and after the date this Amendment becomes effective (the
“Amendment Effective Date”), it shall be and become a party to the Credit
Agreement as a Lender, and shall have all of the rights and be obligated to
perform all of the obligations of a Lender thereunder with the Commitment
applicable to such Lender identified on Schedule 2.01 attached hereto.  Each
Joining Lender further (i) acknowledges that it has received a copy of the
Credit Agreement and the schedules and exhibits thereto and such other documents
and information as it has deemed appropriate to make its own credit and legal
analysis and decision to enter into this Amendment; (ii) acknowledges that it
has independently and without reliance upon the Administrative Agent, the L/C
Issuer, or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Amendment and to become a Lender, and (iii) agrees that it will,
independently and without reliance upon the Administrative Agent, the L/C Issuer
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit and legal
decisions in taking or not taking action under the Credit Agreement and the
other Loan Documents.  On and after the Amendment Effective Date, all references
to the “Lenders” in the Credit Agreement shall be deemed to include the Joining
Lenders.
 
(b) On the Amendment Effective Date, (i) each Existing Lender that is increasing
its Commitment and each Joining Lender shall make available to the
Administrative Agent such amounts in immediately available funds as the
Administrative Agent shall determine, for the benefit of the other relevant
Lenders, as being required in order to cause, after giving effect to such
increase and joinder and the application of such amounts to make payments to
such other relevant Existing Lenders, the outstanding Committed Loans (and risk
participations in outstanding Swing Line Loans, New Vehicle Swing Line Loans and
L/C Obligations) to be held ratably by all Lenders in accordance with their
respective Applicable Percentages (as revised by this Amendment), and (ii) the
Revolving Borrower shall be deemed to have prepaid and reborrowed the
outstanding Committed Loans as of the Amendment Effective Date to the extent
necessary to keep the outstanding Committed Loans ratable with any revised
Applicable Percentages arising from any nonratable increase in the Commitments
under this Amendment and the joinder of the Joining Lenders.
 
(c) Upon the Amendment Effective Date, the Commitment of each Lender will be as
set forth on Schedule 2.01 attached hereto.
 
(d) The parties hereto acknowledge that, notwithstanding the increase in the
Commitments provided herein, Section 2.16 of the Credit Agreement shall remain
in full force and effect after giving effect to the amendments and joinders
provided herein and the amount of any additional increase in Commitments made
after the date hereof in accordance with Section 2.16 of the Credit Agreement
shall not exceed $100,000,000.
 

 
3

--------------------------------------------------------------------------------

 



 
3. Effectiveness; Conditions Precedent.  The effectiveness of this Amendment and
the amendments to the Credit Agreement herein provided are subject to the
satisfaction of the following conditions precedent:
 
(a) the Administrative Agent shall have received each of the following documents
or instruments in form and substance reasonably acceptable to the Administrative
Agent:
 
(i) counterparts of this Amendment, duly executed by the Company, the
Administrative Agent, the Borrowers, the Subsidiary Guarantors, the Required
Lenders, each of the Existing Lenders that is increasing any Commitment pursuant
to this Amendment, and each of the Joining Lenders (which Joining Lenders are
listed on Schedule 2.01 attached hereto);
 
(ii) evidence of the existence, good standing, authority and capacity of the
Company, the Borrowers and the Subsidiary Guarantors to execute, deliver and
perform its obligations under the Credit Agreement as amended hereby, including,
(x) a true and complete copy of resolutions for each of the Borrowers, the
Company and the Subsidiary Guarantors approving the amendments contemplated
hereby, and (y) a certification that the certificate of incorporation, articles
of organization, by-laws or operating agreement, as applicable, of each of the
Borrowers, the Company and the Subsidiary Guarantors have not been amended or
otherwise modified since the effective date of the Credit Agreement or, in the
alternative, attaching true and complete copies of all amendments and
modifications thereto;
 
(iii) a certificate signed by a Responsible Officer of the Company certifying
(A) as to the representations and warranties set forth in Section 6(a), and (B)
as to the absence of any action, suit, investigation or proceeding pending or,
to the knowledge of the Company, threatened in any court or before any
arbitrator or governmental authority that could reasonably be expected have a
Material Adverse Effect; and
 
(iv) such other documents, instruments, opinions, certifications, undertakings,
further assurances and other matters as the Administrative Agent, the L/C Issuer
or any Lender shall reasonably request;
 
(b) the Company shall have paid the fees, including fees for the benefit of the
Joining Lenders and those Existing Lenders that are increasing any commitments
pursuant to Section 2(a) hereof, in the amounts and at the times specified in
the letter agreement, dated as of May 20, 2008, among the Company, the
Administrative Agent and BAS (the “Amendment Fee Letter”); and
 

 
4

--------------------------------------------------------------------------------

 



(c) unless waived by the Administrative Agent, all fees and expenses payable to
the Administrative Agent and the Lenders (including the fees and expenses of
counsel to the Administrative Agent to the extent invoiced prior to the date
hereof) estimated to date shall have been paid in full (without prejudice to
final settling of accounts for such fees and expenses).
 
4. Consent of the Subsidiary Guarantors.  Each of the Subsidiary Guarantors
hereby consents, acknowledges and agrees to the amendments set forth herein and
hereby confirms and ratifies in all respects the Subsidiary Guaranty Agreement
(including without limitation the continuation of such Subsidiary Guarantor’s
payment and performance obligations thereunder upon and after the effectiveness
of this Amendment and the amendments contemplated hereby) and the enforceability
of the Subsidiary Guaranty Agreement against such Subsidiary Guarantor in
accordance with its terms.
 
5. Consent of the Company.  The Company hereby consents, acknowledges and agrees
to the amendments set forth herein and hereby confirms and ratifies in all
respects the Company Guaranty Agreement (including without limitation the
continuation of the Company’s payment and performance obligations thereunder
upon and after the effectiveness of this Amendment and the amendments
contemplated hereby) and the enforceability of the Company Guaranty Agreement
against the Company in accordance with its terms.
 
6. Representations and Warranties.  In order to induce the Administrative Agent,
the Existing Lenders and the Joining Lenders to enter into this Amendment, each
of the Company and the Borrowers represent and warrant to the Administrative
Agent, the Existing Lenders and the Joining Lenders as follows:
 
(a) Before and after giving effect to this Amendment, (A) the representations
and warranties of the Company and the Borrowers contained in Article V of the
Credit Agreement and the representations and warranties of each Loan Party
contained in each other Loan Document are true and correct on and as of the
Amendment Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct as of such earlier date, and except that the representations and
warranties contained in subsections (a) and (b) of Section 5.05 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.01 of the Credit
Agreement, and (B) no Default exists;
 
(b) Since the date of the most recent financial reports of the Company and its
Subsidiaries delivered pursuant to Section 6.01(a) of the Credit Agreement,
there has been no event or circumstance, either individually or in the
aggregate, that has had or would reasonably be expected to have a Material
Adverse Effect;
 

 
5

--------------------------------------------------------------------------------

 



(c) The Subsidiary Guarantors are the only Persons that are required to be a
party to the Subsidiary Guaranty Agreement pursuant to the terms of the Credit
Agreement; and
 
(d) This Amendment has been duly authorized, executed and delivered by the
Company, each of the Borrowers and each of the Subsidiary Guarantors and
constitutes a legal, valid and binding obligation of such parties, except as may
be limited by general principles of equity or by the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally.
 
7. Entire Agreement.  This Amendment, together with the Amendment Fee Letter and
the Loan Documents (collectively, the “Relevant Documents”), sets forth the
entire understanding and agreement of the parties hereto in relation to the
subject matter hereof and supersedes any prior negotiations and agreements among
the parties relating to such subject matter.  No promise, condition,
representation or warranty, express or implied, not set forth in the Relevant
Documents shall bind any party hereto, and no such party has relied on any such
promise, condition, representation or warranty.  Each of the parties hereto
acknowledges that, except as otherwise expressly stated in the Relevant
Documents, no representations, warranties or commitments, express or implied,
have been made by any party to any other party in relation to the subject matter
hereof or thereof.  None of the terms or conditions of this Amendment may be
changed, modified, waived or canceled orally or otherwise, except in writing and
in accordance with Section 10.01 of the Credit Agreement.
 
8. Full Force and Effect of Agreement.  Except as hereby specifically amended,
modified or supplemented, the Credit Agreement and all other Loan Documents are
hereby confirmed and ratified in all respects and shall be and remain in full
force and effect according to their respective terms.
 
9. Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Amendment by telecopy shall be effective as a manually executed counterpart of
this Amendment.
 
10. Governing Law.  This Amendment shall in all respects be governed by, and
construed in accordance with, the laws of the State of New York applicable to
contracts executed and to be performed entirely within such State, and shall be
further subject to the provisions of Sections 10.14 and 10.15 of the Credit
Agreement.
 
11. Enforceability.  Should any one or more of the provisions of this Amendment
be determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
 

 
6

--------------------------------------------------------------------------------

 

12. References.  All references in any of the Loan Documents to the “Credit
Agreement” shall mean the Credit Agreement, as amended hereby, and as otherwise
amended, modified, supplemented or restated from time to time by any other
instrument in accordance with the terms thereof.
 
13. Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of the Company, the Administrative Agent, the Borrowers, the
Subsidiary Guarantors, the Lenders and their respective successors, legal
representatives, and assignees to the extent such assignees are permitted
assignees as provided in Section 10.06 of the Credit Agreement.
 
[Signature pages follow.]

 
7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this instrument to be made,
executed and delivered by their duly authorized officers as of the day and year
first above written.
COMPANY:
 
 
CARMAX, INC.
 
By:      /s/ Keith D.
Browning                                                             
Name: Keith D.
Browning                                                             
Title:   Executive Vice President and
Chief                                                             
Financial Officer                                                             
 
 
BORROWERS:
 
 
CARMAX AUTO SUPERSTORES, INC.
CARMAX OF LAUREL, LLC
CARMAX AUTO MALL, LLC
CARMAX AUTO SUPERSTORES CALIFORNIA, LLC
 
By:      /s/ Keith D.
Browning                                                             
Name: Keith D.
Browning                                                             
Title:   Executive Vice President and
Chief                                                             
Financial
Officer                                                                               
 
 
SUBSIDIARY GUARANTORS:
 
                        
CARMAX OF LAUREL, LLC
CARMAX AUTO MALL, LLC
CARMAX AUTO SUPERSTORES CALIFORNIA, LLC
CARMAX BUSINESS SERVICES, LLC
CARMAX AUTO SUPERSTORES WEST COAST, INC.
CARMAX AUTO SUPERSTORES SERVICES, INC.
                                                     
By:      /s/ Keith D.
Browning                                                             
Name: Keith D.
Browning                                                             
Title:   Executive Vice President and
Chief                                                             
Financial Officer     
 
 

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

CARMAX PROPERTIES, LLC
 
By:               /s/ Keith D. Browning 
Name:          Keith D.
Browning                                                                           
Title:            President and Chief Financial Officer 

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT:
 
 
BANK OF AMERICA, N.A., as
Administrative Agent
 
By: /s/ Anne M.
Zeschke                                                            
Name: Anne M.
Zeschke                                                            
Title: Vice
President                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

EXISTING LENDERS:
 
 
BANK OF AMERICA, N.A., as a Lender, L/C Issuer, Swing Line Lender and New
Vehicle Swing Line Lender
 
By: /s/ M. Patricia
Kay                                                            
Name: M. Patricia
Kay                                                            
Title: Senior Vice
President                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

JPMORGAN CHASE BANK, N.A., as a Lender
 
By: /s/ H. David
Jones                                                            
Name: H. David Jones                                                            
Title: Senior Vice
President                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

WACHOVIA BANK, NATIONAL ASSOCIATION, as a Lender
 
By: /s/ Mark S.
Supple                                                            
Name: Mark S. Supple                                                            
Title: Vice
President                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

SUNTRUST BANK, as a Lender
 
By: /s/ Mark A.
Flatin                                                            
Name: Mark A. Flatin                                                            
Title: Managing
Director                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

TOYOTA MOTOR CREDIT CORPORATION, as a Lender
 
By: /s/ Mark Doi                                                            
Name: Mark Doi                                                            
Title: National Dealer Credit
Manager                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

WELLS FARGO BANK, N.A., as a Lender
 
By: /s/ Penelope
Pilcher                                                            
Name: Penelope
Pilcher                                                            
Title: Vice
President                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

SCOTIABANC INC., as a Lender
 
By:  /s/ J. F. Todd                                                            
Name: J. F. Todd                                                            
Title: Managing
Director                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

CREDIT SUISSE, CAYMAN ISLAND BRANCH, as a Lender
 
By: /s/ Doreen Barr                                                            
Name: Doreen Barr                                                            
Title: Vice
President                                                            


 
By: /s/ Shaheen
Malik                                                            
Name: Shaheen Malik                                                            
Title: Associate                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

ROYAL BANK OF CANADA, as a Lender
 
By: /s/ Scott Umbs                                                            
Name: Scott Umbs                                                            
Title: Authorized
Signatory                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

U.S. BANK NATIONAL ASSOCIATION, as
a Lender
 
By: /s/ Jonathan
Horton                                                            
Name: Jonathan
Horton                                                            
Title: Senior Vice
President                                                            



Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

COMERICA BANK, as a Lender


By: /s/ Joseph M.
Davignon                                                            
Name: Joseph M.
Davignon                                                            
Title:  Senior Vice
President                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

JOINING LENDERS:
 
 
BANK OF THE WEST, as a Joining Lender


By: /s/ Michael Lax                                                            
Name: Michael Lax                                                            
Title: Senior Vice
President                                                            



Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

JOINING LENDERS:
 
 
BARCLAYS BANK PLC, as a Joining Lender


By: /s/ Nicholas A.
Bell                                                            
Name: Nicholas A.
Bell                                                            
Title: Director                                                            

Signature Page to Amendment No. 2
to Credit Agreement and Joinder Agreement
 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.01


COMMITMENTS
AND APPLICABLE PERCENTAGES


Lender
 
Commitment
 
Applicable
Percentage
 
Bank of America, N.A.
 
$
119,000,000.00
 
17.000000000%
SunTrust Bank
 
$
80,000,000.00
 
11.428571429%
Toyota Motor Credit Corporation
 
$
80,000,000.00
 
11.428571429%
JPMorgan Chase Bank, N.A.
 
$
68,000,000.00
 
9.714285714%
Wachovia Bank, National Association
 
$
68,000,000.00
 
9.714285714%
U.S. Bank National Association
 
$
60,000,000.00
 
8.571428571%
Wells Fargo Bank, N.A.
 
$
40,000,000.00
 
5.714285714%
Scotiabanc Inc.
 
$
30,000,000.00
 
4.285714286%
Comerica Bank
 
$
30,000,000.00
 
4.285714286%
Credit Suisse, Cayman Island Branch
 
$
30,000,000.00
 
4.285714286%
Fifth Third Bank
 
$
30,000,000.00
 
4.285714286%
Royal Bank of Canada
 
$
30,000,000.00
 
4.285714286%
Bank of the West
 
$
20,000,000.00
 
2.857142857%
Barclays Bank PLC
 
$
15,000,000.00
 
2.142857143%
Total
 
$
700,000,000.00
 
100.000000000%



 



